Citation Nr: 0617777	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-33 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis, a stomach disorder, and 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to November 
1966, and from March 1967 to August 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2003 and May 2005 the Board remanded the case 
for further evidentiary development.


FINDING OF FACT

A gastrointestinal disorder, to include diverticulitis, a 
stomach disorder, and gastroesophageal reflux disease (GERD) 
was not manifest in service and is not attributable to 
service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include diverticulitis, a 
stomach disorder, and gastroesophageal reflux disease (GERD) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a 
gastrointestinal disorder, to include diverticulitis, a 
stomach disorder, and gastroesophageal reflux disease (GERD).  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a letter of July 2001 
the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the original RO decision 
on the issue on appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the appellant of 
law that did not yet exist.  Moreover, in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1329 (2006), the Court noted that an error in the 
timing of the notice is not per se prejudicial and that to 
prove prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2001 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, outpatient medical records, VA 
examination reports and available service records have been 
obtained.  The Board notes that in response to the AOJ's 
March 2004 request, the service department certified that no 
additional service medical records were available.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  The appellant asserted, in 
his VA Form 9, received in December 1997, that he developed 
diverticulitis and gastro reflux in service.  Specifically he 
noted treatment while in service for enteritis and gastritis 
in February 1970; diarrhea and vomiting with stomach cramps 
in February 1972, and, diarrhea for a day in September 1975.  
Service medical records document these complaints and 
treatments during service.  The August 1984 separation 
examination report shows that abdomen and vicera were normal.  
Although he stated that he did not know if he had had any 
intestinal, stomach or liver problems in the accompanying 
medical history, none were noted during the examination.  
Furthermore, the Board notes that while the veteran has 
asserted that he was never given a VA examination after 
service to evaluate his gastrointestinal condition, the 
record contains an October 1984 VA examination in which the 
veteran's digestive system was noted as normal.  

The issue of whether a gastrointestinal disorder is related 
to service requires competent medical evidence.  The 
appellant is competent to report his symptoms; however, he is 
not shown to have medical expertise and his opinion is not 
competent as to whether any currently found gastrointestinal 
disorder is related to his in-service complaints and 
treatment for enteritis, stomach cramps, diarrhea, gastritis 
and vomiting.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  To that end a VA 
examination was done in September 2001 and a VA medical 
opinion as to the etiology of any current gastrointestinal 
problems was obtained in July 2005.

The Board notes that in the September 2001 VA examination the 
veteran denied any current symptoms related to 
gastroesophageal disease (GERD).  He stated that he did not 
believe that he suffers from GERD and the examiner noted that 
GERD was not found.  Therefore, the Board finds that service 
connection for a gastrointestinal disorder based on GERD is 
not warranted as the veteran does not currently suffer from 
GERD.  

The veteran's only currently diagnosed gastrointestinal 
disorder is diverticulitis.  In a VA medical opinion of July 
2005 the examiner opined that while "[i]t is true that, to 
some extent, the patient did have some abdominal complaints 
during service and at an earlier point in his life, but these 
seem related to prostatitis and appendicitis and do not 
relate to the present conditions.  We find no mention of 
gastroesophageal reflux, heartburn, and hiatus hernia.  We 
find no condition service-connected that predisposed to 
diverticulitis and we find no documented stomach disorder."  
Therefore, the Board finds that while diverticulitis has been 
diagnosed, there is no competent evidence linking 
diverticulitis or any other gastrointestinal disorder to 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.


ORDER

Service connection for a gastrointestinal disorder, to 
include diverticulitis, a stomach disorder, and 
gastroesophageal reflux disease (GERD) is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


